t c summary opinion united_states tax_court thomas joseph and judith jane forristal petitioners v commissioner of internal revenue respondent docket no 16249-04s filed date thomas joseph and judith jane forristal pro sese edward l walter for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined an accuracy-related_penalty under sec_6662 against petitioners for the taxable_year the sole issue for decision is whether petitioners are liable for the penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in amelia island florida thomas j forristal petitioner was a practicing physician in the cincinnati ohio metropolitan area for years before he retired in that year petitioner received a dollar_figure distribution from a retirement account with ubs painewebber ubs painewebber issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which listed the dollar_figure as a taxable_amount petitioner received the form 1099-r in or about date petitioners were in the process of moving to florida at that time petitioners used an accounting firm in cincinnati to prepare their joint federal_income_tax return petitioners provided the accounting firm with information concerning their income for that year but they failed to provide the form 1099-r the return prepared by the accounting firm omitted the dollar_figure from petitioners’ income petitioners signed and filed the return in date respondent sent petitioners a notice of proposed adjustments in date proposing to include the dollar_figure in petitioners’ income the notice also proposed an accuracy-related_penalty petitioners agreed to include the dollar_figure in income and promptly paid the tax attributable thereto petitioners did not agree to the penalty however and respondent issued a notice_of_deficiency in date determining a dollar_figure penalty under sec_6662 discussion a taxpayer is liable for an accuracy-related_penalty of percent of any part of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 gowni v commissioner tcmemo_2004_154 the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any part of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id sec_7491 places on the commissioner the burden of producing evidence showing that it is appropriate to impose any penalty or addition_to_tax once the commissioner meets that burden the taxpayer must produce evidence sufficient to show that commissioner’s determination is incorrect 116_tc_438 the commissioner need not produce evidence relating to defenses such as reasonable_cause id pincite petitioner acknowledges receiving the form 1099-r but claims that it got misplaced even if this is true there is no indication petitioner timely contacted ubs painewebber for a replacement form 1099-r or otherwise informed the accounting firm of the retirement income accordingly we conclude that respondent has met his burden of production by showing that petitioners failed to exercise ordinary and reasonable care in preparing their tax_return see sec_6662 gowni v commissioner supra petitioners advance four arguments why they meet the reasonable_cause and good_faith exception to the penalty first they contend they relied on the accounting firm to prepare their return reliance on a return preparer may relieve a taxpayer from the accuracy-related_penalty where the taxpayer’s reliance is reasonable 108_tc_147 reliance upon expert advice however will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information id inverworld inc v commissioner tcmemo_1996_301 because petitioners failed to provide the accounting firm with the form 1099-r this exception to the accuracy-related_penalty does not apply second petitioners may be arguing that it was reasonable to misplace the form 1099-r during the upheaval caused by their move to florida in the spring of even if the form 1099-r was misplaced unavailability of information does not constitute reasonable_cause 92_tc_899 this is true even if the taxpayer does not receive an information document such as a form 1099-r see goode v commissioner tcmemo_2006_48 brunsman v commissioner tcmemo_2003_291 taxpayer did not need to receive a form_1099 to be alerted that he received income petitioners received the form 1099-r and were aware of the need to report the retirement income on their return misplacing the form 1099-r does not constitute reasonable_cause third petitioners argue they have been accurately filing returns and paying their taxes for years while petitioners’ history of compliance is admirable it does not explain why they failed to report the retirement income shown on the form 1099-r finally petitioners contend that respondent is estopped from determining an accuracy-related_penalty after respondent issued the notice of proposed adjustments in date respondent sent petitioners a letter in date titled statement of account which indicated petitioners were owed a dollar_figure refund for petitioners argue that the date letter precluded respondent from later issuing the notice_of_deficiency equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment 98_tc_695 it is well settled however that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance id the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statements of the one against whom estoppel is claimed id petitioners have not shown that they relied to their detriment on the date letter or that they suffered unconscionable injury accordingly respondent is not estopped from determining the accuracy-related_penalty respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
